Title: To Thomas Jefferson from Richard Dobson, 7 November 1805
From: Dobson, Richard
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Alexandria 7th November 1805
                  
                  Your courtesy I have experienced so frequently both as it respects & regards an Invitation to Monticello and to Washington both of which very extended courtesey it has been my misfortune to have been disenabled to accept of from transient and triviul 
                     precedents.
                  The blooming regret which Such a recollection inspires is remotely radiated by the fond & respectful hopes that the gratification will be ere long Indulged me; I am waiting for the arrival of your nephew Mr. John Bolling to render it complete, though it woud be perfectly so independent of that event did I not much fear I shoud interfere with those important and dignified agencies which it has been Your blessed province through the independent  Suffrage of a free people to exercise & whose zeal as so evidently pourtrayed in your reelection particularly after an onset of  
                      decision amply evince the confidence they reposed the above remarks appear desultory & & extraneous but I will not permit them to digress so far as to treat my feeble opinion how relevant the choice has been.
                  I am much in want of money & shou’d be very happy & much obliged In the favour of any Sum which You can allott to me. I am a resident of Alexandria 
                  I remain with sentiments often previously expressed, both of respectful regard & esteem 
                  Your friend obedient & obliged Servant
                  
                     Richard Dobson 
                     
                  
               